DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard I. Sobelman, Reg. No. 39,038 on 3/8/2021.
The application has been amended as follows: 
1.	(Currently Amended)	An insurance evaluation system for evaluating the exposure to insurance in a geographic area due to an 
an electrical receiver configured to receive the event data that comprises event type, event severity, and event geographic area;
a graphical user interface (GUI) display;
a computer memory for storing insured data comprising an insured value for a plurality of insurance instruments and an insured geographic area; and
a computer processor programmed to:
at least one of:
automatically perform satellite triangulation, using a satellite transceiver, with a global positioning system (GPS) chipset coupled to the computer processor to determine current location information comprising longitude and latitude of a client device;
automatically establish a communication channel with an over an air interface from a cellular base station to obtain the current location information for the client device; or 
automatically establish a communication channel with a first base station and a second base station, receive a first signal from the first base station, receive a second signal from the second base station, determine a timing of the first signal and the second signal and then determine the current location information based on the first signal and the second signal; 
receive, by the computer processor, input about the event type;
automatically acquire, by the computer processor, the event data about the 
provide, by the computer processor, for user input, based on the event type, alert level and time span relating to the event;
receive, by the computer processor, from the GUI display the software-enabled selection for relating to the event;
automatically acquire, by the computer processor and from at least one of a vibration device or an accelerometer located in the event geographic area, the event data about the 
evaluate, by the computer processor, an event path of the event type within the event geographic area for the 
display, by the computer processor, the event data and a map of the event path geographically on the GUI display;
provide, by the computer processor, a software-enabled selection of a satellite icon on the GUI display for the user input for displaying at least one of real-time or historical satellite imagery of the event path;
receive, by the computer processor, from the GUI display the software-enabled selection for the satellite icon;
automatically switch , by the computer processor, the GUI display of the map of the event path to at least one of real-time or historical satellite imagery of the event path;
automatically acquire, by the computer processor, the insured data comprising the insured value for the plurality of insurance instruments and an insured geographic area of the plurality of insurance instruments;
display, by the computer processor, the insured data comprising the insured value for the plurality of insurance instruments geographically showing the insured geographic area on the GUI display;
compare, by the computer processor, geographic coordinates of the event path and the event geographic area with the insured geographic area;
determine, by the computer processor, that the geographic coordinates of the insured geographic area intersects with the event path and the event geographic area;
determine, by the computer processor, that the insured geographic area is impacted by the event path and the event geographic area based on the intersecting of the geographic coordinates;
determine, by the computer processor, an exposure to the insured data based on the event severity along the event path, the event path, the event geographic area, the insured geographic area, an insured risk and the insured value; and 
display, by the computer processor, the exposure to the insured data geographically on the GUI display.

2.	(Previously Presented)	The system of claim 1, wherein the event geographic area includes a geographic area of at least one of an event location, event path or a projected path of the event.

3.	(Currently Amended)	The system of claim 1, 

4.	(Previously Presented)	The system of claim 1, wherein the event geographic area is obtained at least one of while the event is happening or when the event is about to happen.

5.	(Previously Presented)	The system of claim 1, wherein the insured data further comprises an insurance company associated with each of the plurality of insurance instruments.



7.	(Previously Presented)	The system of claim 1, wherein the display of the exposure includes displaying different colors for different exposure risks.

8.	(Currently Amended)	The system of claim 1, wherein the computer processor is further programmed to:
receive a user selected custom region, wherein the region is at least one of a country, state, province, county, or zip code; and
determine that the insured geographic area in the region is impacted by the event geographic area in the region based on the intersecting of the geographic coordinates within the region.

9.	(Currently Amended)	The system of claim 1, wherein the computer processor is further programmed to receive input to at least one of provide the real-time disaster alert icons or request more information about the event.

10	(Currently Amended)	The system of claim 1, wherein the computer processor is further programmed to display a graphic search box associated with the event type.

11.	(Currently Amended)	The system of claim 1, wherein the computer processor is further programmed to receive input requesting the event name and display the event data associated with the event name.

12.-20.	(Cancelled).

21.	(Currently Amended) A method comprising:
at least one of:
automatically performing satellite triangulation, using a satellite transceiver, with a global positioning system (GPS) chipset coupled to the computer processor to determine current location information comprising longitude and latitude of a client device;
automatically establishing a communication channel with an over an air interface from a cellular base station to obtain the current location information for the client device; or 
automatically establishing a communication channel with a first base station and a second base station, receive a first signal from the first base station, receive a second signal from the second base station, determine a timing of the first signal and the second signal and then determine the current location information based on the first signal and the second signal; 
receiving, by the computer processor, input about an event type for an event;
automatically acquiring, by the computer processor, [[the]] event data about the 
providing, by the computer processor, for user input, based on the event type, alert level and time span relating to the event;
receiving, by the computer processor, from the GUI display the software-enabled selection for relating to the event;
automatically acquiring, by the computer processor and from at least one of a vibration device or an accelerometer located in the event geographic area, the event data about the 
evaluating, by the computer processor, an event path of the event type within the event geographic area for the 
displaying, by the computer processor, the event data and a map of the event path geographically on the GUI display;
providing, by the computer processor, a software-enabled selection of a satellite icon on the GUI display for the user input for displaying at least one of real-time or historical satellite imagery of the event path;
receiving, by the computer processor, from the GUI display the software-enabled selection for the satellite icon;
automatically switching , by the computer processor, the GUI display of the map of the event path to at least one of real-time or historical satellite imagery of the event path;
automatically acquiring, by the computer processor, the insured data comprising the insured value for the plurality of insurance instruments and an insured geographic area of the plurality of insurance instruments;
displaying, by the computer processor, the insured data comprising the insured value for the plurality of insurance instruments geographically showing the insured geographic area on the GUI display;
comparing, by the computer processor, geographic coordinates of the event path and the event geographic area with the insured geographic area;
determining, by the computer processor, that the geographic coordinates of the insured geographic area intersects with the event path and the event geographic area;
determining, by the computer processor, that the insured geographic area is impacted by the event path and the event geographic area based on the intersecting of the geographic coordinates;
determining, by the computer processor, an exposure to the insured data based on the event severity along the event path, the event path, the event geographic area, the insured geographic area, an insured risk and the insured value; and 
displaying, by the computer processor, the exposure to the insured data geographically on the GUI display.
Allowable Subject Matter
Claims 1-11 and 21 are allowed over the prior art of record.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record individually or as a combination disclose the claimed invention.  Additionally, Examiner finds Applicant’s arguments persuasive.  Thus, the claims 1-11 and 21 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693